Citation Nr: 1416581	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic multisymptom disability under 38 C.F.R. § 3.317, to include symptoms of chronic fatigue; diffuse body, muscle and joint pain; headaches; and diarrhea, claimed as Gulf War Syndrome.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
.

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In May 2011, the Board reopened the Veteran's claim of entitlement to service connection for a chronic multisymptom disability, and remanded this issue, along with claims for a higher evaluation for service-connected PTSD and entitlement to individual unemployability for further development and adjudication. 

In February 2013, the RO increased the evaluation of the Veteran service-connected PTSD to 100 percent disabling effective August 29, 2011.  

The Board notes that, in addition to the physical claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence. 

The issues of service connection for a chronic multisymptom disability and the issue of entitlement to individual unemployability prior to August 29, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In view of the 100 percent schedular rating for PTSD, there is no longer a controversy on the question of the Veteran's entitlement to TDIU for the period from and after August 29, 2011. 


CONCLUSION OF LAW

The question of whether the Veteran is entitled to an award of TDIU from and after August 29, 2011, is now moot, warranting dismissal of the appeal as to this part of the claim.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2013); 38 C.F.R. § 4.16  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

A 100 percent schedular rating is a higher benefit than TDIU; thus, in general, when a 100 percent rating has been granted, a TDIU claim is moot.  This is not universally true, however, as recognized by the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In that case, it was held that where TDIU could be granted based on a disability other than the one rated at 100 percent disabling, there would be no duplicate counting of disabilities for both the TDIU and the schedular total rating to remain in effect.  Here, the Veteran is service-connected for disabilities other than PTSD, but none of those disabilities is rated higher than 10 percent, and in fact 2 are noncompensable.  It is clear from the facts of this particular case that the TDIU is predicated on the disability rated at 100 percent disabling (PTSD).  Accordingly, in this instance the 100 percent schedular award moots the TDIU claim.

In light of the RO's decision to grant a 100 percent rating for PTSD, the claim of entitlement to TDIU is now moot for the period from and after August 29, 2011.  Accordingly, the Veteran's claim for TDIU from and after August 29, 2011 must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet App 426   (1994).


ORDER

The issue of entitlement to TDIU from and after August 29, 2011, is dismissed as moot.


REMAND

In May 2011, the Board remanded the issue of entitlement to service connection for a chronic multisymptom disability in order to obtain an adequate opinion in connection with the Veteran's claim.  In this regard, the Board notes that the Veteran has a longstanding history of various complaints, including headaches, fatigue, memory deficits, diarrhea, joint pains, and weight changes.  A February 1996 VA examination found no cause related to the Veteran's fatigue, diarrhea, and joint pains, and memory deficits by history.  The headaches were indicated to be related to tension.  In November 2006, the Veteran was found to have chronic fatigue syndrome by history, but no current chronic fatigue syndrome or fibromyalgia on current examination.  He was also noted to have chronic diffuse body, muscle and joint pains since 1991, also by history.  This examiner indicated that this was likely related to collagenous disease (current ANA positive).  Chronic headaches were noted by history since 1991, and chronic diarrhea of unknown etiology since 1991 was noted by history.  Chronic insomnia was indicated to be likely related to the Veteran psychiatric disorders.

Based on the foregoing, the Board found that the previous examinations were inadequate to decide the claim and requested a complete examination based on the criteria for a claim for undiagnosed illness.  An additional examination was completed in August 2011.  The examiner, however, was the same examiner that examined the Veteran in November 2006 and gave nearly identical opinions as those that were found inadequate by the Board in May 2011.  The detailed criteria for a claim based on undiagnosed illness were not addressed.  As such, this matter must again be remanded.  In this regard, the Board agrees with the Veteran's representative, in the January 2014 statement submitted to the Board, that the examination reports of record are not adequate to decide the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Next, with respect to the claim for individual unemployability prior to August 29, 2011, the Board notes that the resolution of the Veteran's undiagnosed illness claim may potentially impact this issue.  As such, the Veteran's individual unemployability claim is inextricably intertwined with this claim and should be remanded pending their disposition.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination, with an examiner other than the examiner that performed the August 2011 VA examination, to determine the nature and likely etiology of the claimed chronic multisymptom disability.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  Based on the record review and examination results, the examiner is asked to address the following:  

(a) Does the Veteran have a current, known clinical diagnosis related to his complaints of fatigue; diffuse body, muscle, and joint pain; headaches; and diarrhea.   

(b) If the examiner diagnoses any current disability(ies), he or she should offer an opinion for each diagnosed disability as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability was caused by or had its onset during service or within one year of service.  

(c) If a diagnosis of chronic fatigue syndrome or fibromyalgia is made, or if no diagnosis is offered with respect to the Veteran's reported symptoms, noted above, the examiner is requested to comment on (1) whether there are nevertheless objective indications of a chronic disability (lasting six months or more) related to any such complaints or symptoms, including chronic fatigue syndrome or fibromyalgia, (2) at what point the objective indications of a chronic disability became manifest, and (3) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests, and (4) whether there is affirmative evidence that the objective indications of a chronic disability were not incurred during active service in the Southwest Asia theater of operations, such as by being a result of a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, to include abuse of alcohol or drugs.  If no chronic disorder is present, regardless of etiology, the examiner should so state.  

In making these determinations, the VA examiner is asked to address the post-service clinical records as well as the results of VA examinations in February 1996, November 2006, and August 2011.  

It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  Unless otherwise granted, the RO should specifically determine whether the claim for a TDIU prior to August 29, 2011, should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


